~upr:cm:c ~rnurt nf
                               2016-SC-000467-KB
                                                  ~:cu~{UNr~rL
                                                         LJ
                                                        {Q) ~LI~LI f, lu~ Km, 12tdttto1, be..
MAUREEN ANN SULLIVAN                                                    MOVANT
KBA MEMBER NO. 84041



V.                            IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                          RESPONDENT


                             OPINION AND ORDER


      Pursuant to SCR 3.480(2), Movant, Maureen Ann Sullivan, moves this

Court to impose a thirty (30) day suspension from the practice of law for her

admitted violations of the Rules of Professional Conduct, probated for two (2)

years on the condition that she not receive any new charges from the Inquiry

Commission during her probationary period. The Kentucky'Bar Association

(KBA) has no objection to this negotiated discipline.

      Finding this agreed upon disciplinary sanction to be appropriate under

the facts of this case, we grant Movant's motion. Movant's KBA member

number is 84041 and her bar roster address is 1916 Harvard Drive, Louisville,

Kentucky 40205. Movant was admitted to the practice of law in the

Commonwealth of Kentucky on October 17, 1991.
                                  KBA FILE 21740

       Movant was suspended from the practice oflaw on January 23, 2013, for

failure to pay her bar dues. Thereafter, Movant submitted a proper application

for restoration, paid the required fee and unpaid bar dues, and certified that

she had no pending disciplinary matters. However, Movant failed to notify all

clients and courts of her suspension in accordance with her notice of

suspension. The KBA Inquiry Committee conducted an investigation into

Movant's failure to communicate her suspension to current clients and her

continued representation of clients. Movant failed to respond to multiple KBA

inquiry letters. As a result, Movant was charged with violating Supreme Court

Rule ("SCR") 3.130(1.4)(a)(5) (failure to consult with clients about limitations of

representation); SCR 3.130(1.16)(d) (duties upon termination of

representation); SCR 3.130(5.5) (unauthorized practice of law); and SCR 3.130

(8. l)(b) (failure to respond to disciplinary authority).

                                  KBA FILE 21833

      On April 4, 2013, a $177.16 Verizon Wireless bill was automatically

deducted from Movant's escrow account, which overdrew the account. Movant

failed to respond to a subsequent request for information by Bar Counsel. The

Inquiry Commission issued a complaint and Movant failed to respond. As a

result, Movant was charged with violating SCR 3.130(1.15)(a) (failure to

maintain funds in escrow); and SCR 3.130(8. l)(b) (failing to respond to lawful

demands for information from a disciplinary authority).




                                           2
                                   KBA FILE 22085

      On May 10, 2013, PNC Ban advised the KBA that Movant's client trust

account was overdrawn by $156.70. Movant failed to respond to the multiple

·requests for information from Bar Counsel, and the Inquiry Commission issued

a complaint as a result. Movant was charged with violating SCR 3.130 (l.15)(a)

(failure to maintain funds in escrow); and SCR 3.130(8. l)(b) (failing to respond

to lawful demands for information from a disciplinary authority).

      Movant now moves this Court to impose a thirty (30) day suspension

from the practice of law for her admitted violations of the Rules of Professional

Conduct, probated for two (2) years on the condition that she not receive any

new charges from the Inquiry Commission during her probationary period.
                           )


      The KBA has no objection to the proposed discipline, which was

negotiated pursuant to SCR 3.480(2). Upon review of the facts in this case and

relevant case law, we find the proposed discipline appropriate. See, e.g., Rye v.

KBA, 436 S.W.3d 202 (Ky. 2014).

      Accordingly, it is hereby ORDERED that:

   1. Movant, Maureen Ann Sullivan, KBA Member No. 84041, is found guilty
                               '
     · of the above-described and admitted violations of the Rules of

      Professional Conduct;

   2. Movant is suspended from the practice of law in the Commonwealth of

      Kentucky for thirty (30) days, probated for two (2) years under the

      condition that she commits no further ethical violations during the

      suspension period;

                                         3
3. If Movant commits any ethical violations during the probationary period,

   the KBA should undertake appropriate filings with this Court to revoke

   the suspension period;

4. Movant shall timely satisfy all continuing legal education requirements;

5. Movant shall timely pay her KBA member dues;

6. Movant shall cooperate with the conditions of her treatment plan with

   the Kentucky Lawyer's Assistance Program (KYLAP); and

7. Pursuant to SCR 3.450, Movant is directed to pay all costs associated

   with these disciplinary proceedings for which execution may issue from

   this Court upon finality of this Opinion and Order.

   All sitting. All concur.

   ENTERED: .October 20, 2016.



                                · CHIEF JUSTICE




                                    4